Electronically Filed
                                                     Supreme Court
                                                     SCWC-29032
                                                     27-OCT-2011
                                                     10:08 AM



                         NO. SCWC-29032

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


 MAUNA KEA ANAINA HOU, ROYAL ORDER OF KAMEHAMEHA I, SIERRA CLUB,
               HAWAII CHAPTER and CLARENCE CHING,
       Petitioners/Plaintiffs-Appellees/Cross-Appellants,

                               vs.

         UNIVERSITY OF HAWAI#I INSTITUTE FOR ASTRONOMY,
         Respondent/Defendant-Appellant/Cross-Appellee,

                               and

   BOARD OF LAND AND NATURAL RESOURCES, HARRY FERGESTROM, and
        HAWAI#I ISLAND ECONOMIC DEVELOPMENT BOARD, INC.,
                Respondents/Defendants-Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 29032; CIV. NO. 04-1-0397)


   AMENDED ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J. Nakayama, Duffy, and McKenna, JJ.
     and Circuit Judge Ahn, in place of Acoba, J., recused)

          Petitioners/Plaintiffs-Appellees/Cross-Appellants Mauna

Kea Anaina Hou, Royal Order of Kamehameha I, Sierra Club, Hawai#i
Chapter and Clarence Ching’s application for writ of certiorari

filed on September 14, 2011, is hereby rejected.

          DATED:   Honolulu, Hawai#i, October 27, 2011.

Paul Alston, Blake Oshiro and        /s/ Mark E. Recktenwald
Shannon M.I. Lau of Alston
Hunt Floyd & Ing and Dexter K.       /s/ Paula A. Nakayama
Kaiama for petitioners on the
application                          /s/ James E. Duffy, Jr.

David M. Louie, Attorney             /s/ Sabrina S. McKenna
General of Hawai#i, Robert T.
Nakatsuji and Deirdre Marie-         /s/ Karen S. S. Ahn
Iha, Deputy Solicitors
General, for respondent Board
of Land and Natural Resources
on the response

Darolyn H. Lendio, University
General Counsel, Bruce Y.
Matsui, Office of the General
Counsel, and Lisa Woods
Munger, Lisa A. Bail and
Abigail M. Holden of Goodsill
Anderson Quinn & Stifel for
respondent University of
Hawai#i Institute for
Astronomy on the response




                                 2